MEMORANDUM **
Martin Dewanta Kartawidjaja, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s finding that the harm Kartawidjaja suffered did not rise to the level of past persecution. See id. at 1016-18. Substantial evidence further supports the agency’s finding that Kartawidjaja failed to demonstrate an objectively reasonable fear of future persecution. See id. at 1018.
Because Kartawidjaja failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
Kartawidjaja also did not demonstrate that he is entitled to protection under CAT because he did not establish that it is more likely than not he would be tortured if removed to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.